Citation Nr: 0026083	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-39 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of chronic low back syndrome, lumbar 
radiculopathy, paravertebral fibromyositis, herniated 
pulposus L3-L4 radiculopathy, currently evaluated as 20 
percent disabling.  

2.  Evaluation of chronic low back syndrome, lumbar 
radiculopathy, paravertebral fibromyositis, herniated 
pulposus L3-L4 radiculopathy, evaluated as 10 percent 
disabling prior to June 17, 1996.  

3.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	to be determined


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1979 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The case was previously before the Board in April 1997, when 
it was remanded.  The issue at that time was entitlement to 
an increased rating for chronic back pain, evaluated as 10 
percent disabling.  The veteran was examined.  A December 
1999 rating decision granted a 20 percent rating, diagnosing 
the back disorder as chronic low back syndrome, lumbar 
radiculopathy, paravertebral fibromyositis, herniated 
pulposus L3-L4 radiculopathy.  The effective date of the 
increase was June 17, 1996, the date of a clinical treatment 
note.  This was not the date of claim and was not the maximum 
evaluation that could be assigned.  Therefore, the issues (as 
listed on the first page of this decision) remain before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

While the claim was in remand status, the RO granted the 
veteran's claim for a permanent and total disability rating 
for pension purposes.  

Also while the claim was in remand status, the RO issued a 
statement of the case on the issue of entitlement to service 
connection for PTSD.  The veteran perfected a timely appeal 
asserting that he had a nervous disorder.  The record shows 
various psychiatric diagnoses, psychoses and neuroses, as 
well as PTSD.  Review of the veteran's contentions' show that 
he has frequently claimed service connection for a nervous 
condition as well as PTSD.  Therefore, the Board has 
characterized the issue as entitlement to service connection 
for a psychiatric disability, to include PTSD.  

The decision below finds that the claim for service 
connection for PTSD is well grounded and remands the issue 
for further development.  The other issues will also be the 
subject of a Remand at the end of this decision.  


FINDINGS OF FACT

1.  A VA Medical Center reports hospitalization for diagnoses 
including PTSD.  

2.  The veteran has reported having being exposed to an 
explosion while serving in Saudi Arabia.  

3.  The veteran's claim for service connection for PTSD is 
plausible.

CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
an appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In this case, in February 1994, the veteran reported that 
while traveling to Riyadh, Saudi Arabia, he heard a big bang 
in the air.  There was a big explosion in front of his 
vehicle.  There was a big alarm.  He states that he was 
nervous before the experience and his nervous condition was 
worse afterwards.  The Board finds that for purposes of well 
groundedness, the veteran's statement is credible a 
represents evidence of injury in service.  On the May 1994 VA 
PTSD examination, the examiner acknowledged that the 
veteran's records show diagnoses including PTSD, given on 
hospitalizations.  The VA Medical Center (VAMC), San Juan, 
Puerto Rico, certified that the veteran was hospitalized in 
October and November 1993, November and December 1993, and 
March and April 1994; and that diagnoses included PTSD.  The 
diagnosis of PTSD presents evidence of a current disability.  
The fact that the veteran has been diagnosed as having a 
posttraumatic mental illness, it constitutes competent 
evidence of a link between current disability and previous 
trauma.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  
Thus, the veteran's assertions and the VA diagnosis of PTSD 
meet the 3 requirements for a well grounded claim.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In February 1994, the RO requested stressor information from 
the veteran.  He responded later that month.  However, his 
response provided few details.  The RO did not forward the 
information to the service department for verification or 
request additional information from the veteran.  Further 
stressor development should be done.  

In April 1994, the San Juan, Puerto Rico VAMC, certified that 
the veteran was hospitalized in October and November 1993, 
November and December 1993, and March and April 1994; and 
that diagnoses included PTSD.  On the May 1994 VA PTSD 
examination, the examiner acknowledged that the veteran's 
records showed diagnoses including PTSD given on 
hospitalizations.  These 2 items of evidence indicate that 
there are pertinent VA hospital records missing that should 
be associated with the file.  VA has a duty to obtain its own 
records.  See Ferraro v. Derwinski, 1 Vet. App. 326 (1991); 
VAOPGCPREC 12-95 (1995).  In May 1997, the RO requested only 
outpatient treatment records from the VAMC for 1992 and 1993.  
There was a negative reply.  There is no evidence that the RO 
has requested all the veteran's hospital records.  

VA examined the veteran for PTSD in May 1994 and the 
diagnosis was depressive disorder, not otherwise specified, 
mild; and dependent personality traits.  Since then, there 
have been various diagnoses.  A current examination should be 
conducted.  

During a VA examination in December 1997, it was reported 
that the veteran was being treated for his back disorder at 
the Mayaguez Medical Center, but it does not appear that the 
complete records of the treatment were obtained prior to the 
examination.

Review of the veteran's medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999) raises questions as to the 
nature of the service-connected back disability.  This should 
be resolved in order to properly rate the disability.  
Physical examination in early December 1992 led to diagnoses 
of lumbar paravertebral fibromyositis and herniated nucleus 
pulposus L3-L4 with L4 radiculopathy, right side.  However, a 
computerized tomography (CT) scan of the of the lumbar discs 
later in December 1992, had normal results.  The file does 
not reflect consideration of the CT scan results in reaching 
a final diagnosis.  While the veteran has had physical 
examinations since then, there is no record of current CT or 
X-ray studies.  Tests should be done and considered in 
reaching a correct diagnosis in order to rate the service-
connected back disorder.  A report dated in March 2000 
reflects an acute exacerbation of the back disorder.  This 
makes a complete current examination desirable.   

The October 1998 RO hearing was limited to the PTSD and 
pension issues.  Another hearing was scheduled by the RO for 
June 2000.  However, in May 2000, the veteran wrote to the RO 
and stated that he would be out of the commonwealth at the 
time of the scheduled hearing.  He asked that the hearing be 
rescheduled.  This remand affords the veteran an opportunity 
for the hearing to be rescheduled.  

At his October 1998 RO hearing, the veteran was represented 
by the Veterans of Foreign Wars of the United States.  The 
hearing officer rendered his decision in August 1999.  Later 
in August 1999, the veteran executed a power of attorney 
appointing the Vietnam Veterans of America (VVA) as his 
representative.  A copy of the December 1999 supplemental 
statement of the case was sent to that organization.  

A VA Form 646, Statement of Accredited Representation in 
Appealed Case, was sent to VVA on June 2, 2000.  The form was 
returned to the RO blank with the notation that the 
representative was not available.  

The file was sent to the Board in June 2000.  In a letter to 
the Board in August 2000, VVA indicated that the organization 
was declining representation of the veteran, asserting that 
the local representative had done no work in the case.  The 
Board has reviewed the file and finds no evidence that VVA 
has agreed to act as the veteran's representative.  The 
regulations provide that a representative may withdraw from a 
case.  38 C.F.R. § 20.608(b)(1) (1999).  However, the veteran 
has a right to representation at all stages of his appeal.  
38 C.F.R. § 20.600 (1999).  The case will therefore be 
remanded to afford the veteran an opportunity to secure 
willing and effective representation for his claims.  

The evidence on file further shows that additional pertinent 
records were added after the veteran was issued the last 
supplemental statement of the case.  Those records should be 
considered by the RO.

The case is REMANDED to the RO for the following:  

1.  The RO should notify the veteran that 
VVA has declined to represent him.  The 
veteran should be afforded an opportunity 
to obtain another representative.  

2.  The RO should request that the veteran 
provide a list of those who have treated 
him for his back and psychiatric disorders 
and once the list is provided, the RO 
should make arrangements to obtain all the 
records of any treatment reported by the 
veteran that are not already in the claims 
file. The Board is mainly interested in 
obtaining complete copies of all records 
pertaining to the veteran's 
hospitalizations at the San Juan VAMC and 
of all treatment afforded to him at the 
Mayaguez Medical Center.  The RO should 
particularly request records for VA 
hospitalizations in October and November 
1993, November and December 1993, and 
March and April 1994.  If any requests for 
private treatment records are not 
successful, the veteran and his 
representative, if any, should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claims.  
38 C.F.R. §  3.159(c).

3.  In addition to the above, the RO 
should contact the veteran and asked him 
to submit a written statement detailing 
his claimed inservice stressor(s). The 
veteran is hereby advised that a 
meaningful research of his stressor(s) 
will require him to provide to the best 
of his recollection, the following 
information, as to each claimed stressor:  
(1) the details of the incident; (2) the 
veteran's proximity to the incident; (2) 
the date such incident occurred; (3) 
where such incident occurred; (4) the 
unit to which he was assigned at the 
time; (5) whether he was temporarily 
assigned elsewhere at the time, e.g., 
hospitalized; and (6) the names of any 
other personnel involved, either as 
witnesses or casualties.  The veteran is 
hereby advised that vague accounts of 
alleged stressors without specific 
details, dates, names, etc., will not 
provide a sufficient basis to further 
investigate his claimed stressor(s) for 
purposes of his claim for service 
connection for PTSD.

4.  After the aforementioned statement is 
obtained, and if deemed necessary based on 
the quality and substance of the 
information provided by the veteran, the 
RO should forward all the above 
information to U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197 with a request for a 
search of any information in their 
possession that would assist in 
corroborating the stressful events claimed 
by the veteran.  Any USASCRUR report or 
response obtained as a result of this 
inquiry should be thereafter associated 
with the claims folder.

5.  After the above development is 
completed, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnosis(es) of all psychiatric 
disorders that are present and to 
determine whether the veteran actually 
has PTSD due to established inservice 
stressors and in accordance with the 
diagnostic criteria set forth in DSM-IV.  
The claims file, to include all the newly 
obtained evidence, and a copy of this 
REMAND, must be forwarded to and reviewed 
by the psychiatrist prior to the 
examination.  The psychiatrist should 
indicate in the examination report that 
this has been accomplished.  This 
examination, only if feasible, should be 
conducted by a psychiatrist who has not 
previously examined, evaluated or treated 
the veteran.  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record and found 
sufficient to produce PTSD by the 
examiner.  In addition, and if the 
diagnosis of PTSD is not arrive at, the 
examiner must comment on the approximate 
date of onset and etiology of any 
diagnosed psychiatric disorder as shown 
by the evidence of record.  A complete 
rationale for all opinions expressed must 
be provided.  The copy of the examination 
report and all completed test reports 
should thereafter be associated with the 
claims folder.

6.  In addition, the RO should schedule 
the veteran for an appropriate VA 
examination for the purpose of addressing 
the extent and degree of severity of his 
back disorder.  The entire claims folder, 
including a copy of this Remand, must be 
made available to the physician for 
review.  All tests deemed necessary by the 
examiner, including x-rays, CT scan of the 
lumbar spine, or other such imaging 
studies, if indicated, should be conducted 
and the physician should review the 
results of any testing prior to completion 
of the report. The physician should 
identify all manifestations attributable 
to the service-connected chronic low back 
syndrome, lumbar radiculopathy, 
paravertebral fibromyositis, herniated 
pulposus L3-L4 radiculopathy.  In 
particular, the physician should report 
the range of back motion and should state 
what is considered normal range of motion.  
The physician should also describe whether 
pain significantly limits functional 
ability during flare-ups.   Any limitation 
of function must be fully identified.   If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.   The 
examiner must provide comprehensive report 
including complete rationale for all 
conclusions reached.  
 
7.  The RO should contact the veteran and 
ask him if he still wishes to appear at a 
hearing at the RO.  If so,  another 
hearing should be promptly scheduled for 
the veteran.  

8.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any of the 
requested examination reports is not in 
compliance with the aforementioned 
directives, the report should be returned 
to the respective physician for corrective 
action.  38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

9.  The RO should then consider all 
additional information obtained as a 
result of this remand and readjudicate 
the veteran's claims, with consideration 
of all applicable laws and regulations.  
The RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule, if applicable.  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 
38 U.S.C.A. § 5107(b).  

10.  The RO should further consider 
whether the veteran's back disability 
warrants referral for extraschedular 
consideration under 38 C.F.R. § 3.321.  

11.  The veteran is hereby informed that 
he has the right to submit additional 
evidence or argument on the issues on 
appeal while the case is on remand. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 


The veteran and his representative, if any is appointed, 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional information.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals





 


- 12 -

